
	
		I
		112th CONGRESS
		2d Session
		H. R. 6527
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mr. Larsen of
			 Washington (for himself, Mrs. Davis of
			 California, Mr. Rangel,
			 Ms. Speier,
			 Mr. Kissell,
			 Mr. Filner, and
			 Ms. Bonamici) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to improve the
		  assistance provided by the Department of Veterans Affairs to women veterans, to
		  improve health care furnished by the Department, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Women Veterans and Other Health
			 Care Improvements Act of 2012.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Facilitation of reproduction and infertility
				research.
					Sec. 3. Clarification that fertility counseling and treatment
				are medical services which the Secretary may furnish to veterans like other
				medical services.
					Sec. 4. Reproductive treatment and care delivery for spouses
				and surrogates of veterans.
					Sec. 5. Requirement to improve Department of Veterans Affairs
				women veterans call center.
					Sec. 6. Modification of pilot program on counseling in retreat
				settings for women veterans newly separated from service in the Armed
				Forces.
					Sec. 7. Pilot programs on assistance for child care for certain
				veterans.
				
			2.Facilitation of
			 reproduction and infertility research
			(a)In
			 generalSubchapter II of chapter 73 of title 38, United States
			 Code, is amended by adding at the end the following new section:
				
					7330B.Facilitation
				of reproduction and infertility research
						(a)Facilitation of
				research requiredThe Secretary shall facilitate research
				conducted collaboratively by the Secretary of Defense and the Director of the
				National Institutes of Health to improve the ability of the Department of
				Veterans Affairs to meet the long-term reproductive health care needs of
				veterans who have a service-connected genitourinary disability or a condition
				that was incurred or aggravated in line of duty in the active military, naval,
				or air service, such as spinal cord injury, that affects the veterans' ability
				to reproduce.
						(b)Dissemination of
				informationThe Secretary shall ensure that information produced
				by the research facilitated under this section that may be useful for other
				activities of the Veterans Health Administration is disseminated throughout the
				Veterans Health
				Administration.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 73 is
			 amended by inserting after the item relating to section 7330A the following new
			 item:
				
					
						7330B. Facilitation of
				reproduction and infertility
				research.
					
					.
			(c)ReportNot
			 later than three years after the date of the enactment of this Act, the
			 Secretary of Veterans Affairs shall submit to Congress a report on the research
			 activities conducted by the Secretary under section 7330B of title 38, United
			 States Code, as added by subsection (a).
			3.Clarification
			 that fertility counseling and treatment are medical services which the
			 Secretary may furnish to veterans like other medical servicesSection 1701(6) of such title is amended by
			 adding at the end the following new subparagraph:
			
				(H)Fertility
				counseling and treatment, including treatment using assisted reproductive
				technology.
				.
		4.Reproductive
			 treatment and care delivery for spouses and surrogates of veterans
			(a)In
			 generalSubchapter VIII of chapter 17 of title 38, United States
			 Code, is amended by adding at the end the following new section:
				
					1787.Reproductive
				treatment and care for spouses and surrogates of veterans
						(a)In
				generalThe Secretary shall
				furnish fertility counseling and treatment, including through the use of
				assisted reproductive technology, to a spouse or surrogate of a severely
				wounded veteran who has an infertility condition incurred or aggravated in line
				of duty in the active military, naval, or air service and who is enrolled in
				the health care system established under section 1705(a) of this title if the
				spouse and the veteran apply jointly for such counseling and treatment through
				a process prescribed by the Secretary.
						(b)Coordination of
				care for other spouses and surrogatesIn the case of a spouse or surrogate of a
				veteran not described in subsection (a) who is seeking fertility counseling and
				treatment, the Secretary may coordinate fertility counseling and treatment for
				such spouse or
				surrogate.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 17 of
			 such title is amended by inserting after the item relating to section 1786 the
			 following new section:
				
					
						1787. Reproductive treatment
				and care for spouses and surrogates of
				veterans.
					
					.
			(c)RegulationsNot
			 later than one year after the date of the enactment of this Act, the Secretary
			 of Veterans Affairs shall prescribe regulations to carry out section 1787 of
			 title 38, United States Code, as added by paragraph (1).
			5.Requirement to
			 improve Department of Veterans Affairs women veterans call centerThe Secretary of Veterans Affairs shall
			 enhance the capabilities of the Department of Veterans Affairs women veterans
			 call center—
			(1)to respond to requests by women veterans
			 for assistance with accessing health care and benefits furnished under laws
			 administered by the Secretary; and
			(2)for referral of such veterans to community
			 resources to obtain assistance with services not furnished by the
			 Department.
			6.Modification of
			 pilot program on counseling in retreat settings for women veterans newly
			 separated from service in the Armed Forces
			(a)Increase in
			 number of locationsSubsection (c) of section 203 of the
			 Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law
			 111–163; 38 U.S.C. 1712A note) is amended by striking three
			 locations and inserting 14 locations.
			(b)Extension of
			 durationSubsection (d) of
			 such section is amended by striking 2-year and inserting
			 four-year.
			7.Pilot programs on
			 assistance for child care for certain veterans
			(a)Modification of
			 duration of pilot program on assistance for child care for certain veterans
			 receiving health careSubsection (e) of section 205 of the
			 Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law
			 111–163; 38 U.S.C. 1710 note) is amended to read as follows:
				
					(e)DurationA
				child care center that is established as part of the pilot program may operate
				until the date that is two years after the date on which the pilot program is
				established in the third Veterans Integrated Service Network required by
				subsection (d).
					.
				
			(b)Requirement for
			 pilot program on assistance for child care for certain veterans receiving
			 readjustment counseling and related mental health services
				(1)Pilot program
			 requiredThe Secretary of Veterans Affairs shall carry out a
			 pilot program to assess the feasibility and advisability of providing, subject
			 to paragraph (2), assistance to qualified veterans described in paragraph (3)
			 to obtain child care so that such veterans can receive readjustment counseling
			 and related mental health services.
				(2)Limitation on
			 period of paymentsAssistance may only be provided to a qualified
			 veteran under the pilot program required by paragraph (1) for receipt of child
			 care during the period that the qualified veteran receives readjustment
			 counseling and related health care services at a Vet Center.
				(3)Qualified
			 veteransFor purposes of this subsection, a qualified veteran is
			 a veteran who is—
					(A)the primary
			 caretaker of a child or children; and
					(B)(i)receiving from the
			 Department regular readjustment counseling and related mental health services;
			 or
						(ii)in need of readjustment counseling
			 and related mental health services from the Department, and but for lack of
			 child care services, would receive such counseling and services from the
			 Department.
						(4)LocationsThe
			 Secretary shall carry out the pilot program under this subsection in no fewer
			 than three Readjustment Counseling Service Regions selected by the Secretary
			 for purposes of the pilot program.
				(5)DurationThe
			 pilot program under this subsection shall be carried out until the end of the
			 two-year period beginning on the day on which the Secretary begins carrying out
			 the pilot program at the last Readjustment Counseling Service Region selected
			 under paragraph (4) at which the Secretary begins carrying out the pilot
			 program.
				(6)Forms of child
			 care assistance
					(A)In
			 generalChild care assistance under this subsection may include
			 the following:
						(i)Stipends for the
			 payment of child care offered by licensed child care centers (either directly
			 or through a voucher program) which shall be, to the extent practicable,
			 modeled after the Department of Veterans Affairs Child Care Subsidy Program
			 established pursuant to section 630 of the Treasury and General Government
			 Appropriations Act, 2002 (Public Law 107–67; 115 Stat. 552).
						(ii)Payments to
			 private child care agencies.
						(iii)Collaboration
			 with facilities or programs of other Federal departments or agencies.
						(iv)Such other forms
			 of assistance as the Secretary considers appropriate.
						(B)Amounts of
			 stipendsIn the case that child care assistance under this
			 subsection is provided as a stipend under subparagraph (A)(i), such stipend
			 shall cover the full cost of such child care.
					(7)ReportNot
			 later than 180 days after the completion of the pilot program required by
			 paragraph (1), the Secretary shall submit to Congress a report on the pilot
			 program. The report shall include the findings and conclusions of the Secretary
			 as a result of the pilot program, and shall include such recommendations for
			 the continuation or expansion of the pilot program as the Secretary considers
			 appropriate.
				(8)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary of Veterans Affairs to carry out the pilot program required by
			 paragraph (1) $1,000,000 for each of fiscal years 2014 and 2015.
				(9)Vet Center
			 definedIn this section, the term Vet Center means a
			 center for readjustment counseling and related mental health services for
			 veterans under section 1712A of title 38, United States Code.
				
